Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is entered into to be
effective June 1, 2017 between Paul D. Maniscalco (the “Executive”) and
PetroShare Corp., a Colorado corporation (the “Company”). The Executive and
Company may be referred to in this Agreement as a “Party” or collectively as the
“Parties.”

 

BACKGROUND

 

The Company wishes to employ Executive as part of its executive management team
in the position described below, and to provide the Executive with compensation
and other benefits on the terms and subject to the conditions contained in this
Agreement.

 

Executive is willing to accept such employment and perform services for the
Company on the terms and subject to the conditions contained in this Agreement.

 

The Parties desire to set forth the terms and conditions upon which Executive
will be employed by the Company.

 

AGREEMENT

 

1.                                      Employment; Devotion to Duties.

 

(a)                                 General. During the Term, as defined in
Section 2(b),the Company will employ Executive as its Chief Financial Officer
reporting to the Company’s Chief Executive Officer (“CEO”) and its Board of
Directors (the “Board”), and Executive accepts employment to serve in this
capacity, all upon the terms and conditions in this Agreement. Executive will
have those duties and responsibilities that are described in the Bylaws for the
Treasurer of the Company, as well as other duties consistent with Executive’s
position as Chief Financial Officer, and otherwise as determined by the CEO and
the Board. The Company reserves the right, in its sole discretion, to change or
modify Executive’s position, title and duties during the term of this Agreement,
subject to Executive’s rights under Section 7(d).

 

(b)                                 Devotion to Duties. During the
Term, Executive (i) will faithfully, with diligence and to the best of his
ability, experience and talents, devote all of his business time and efforts to
the performance of his duties on the Company’s behalf, and (ii) will not at any
time or place or to any extent whatsoever, without the express written consent
of the Board, engage in any outside employment, or in any activity competitive
with or adverse to the Company’s business or affairs, whether alone or as
partner, manager, member, officer, director, employee, or shareholder of any
entity or as a trustee, fiduciary, consultant or other representative.  This
description is not intended to prohibit Executive from engaging in activities
such as personal investments, a family business or charitable work, so long as
those activities do not conflict with Executive’s duties and responsibilities to
the Company and, in the case of positions on other boards of directors or
similar bodies, receive the prior written approval of the Board. Participation
to a reasonable extent in civic, social, community or charitable activities is
encouraged. Notwithstanding anything herein to the contrary, any outside
activities will be

 

1

--------------------------------------------------------------------------------


 

conducted in compliance with the Company’s corporate governance policies and
other policies and procedures as in effect from time-to-time.

 

(c)                                  Section 16 Insider.  Executive acknowledges
that he may, by virtue of his position with the Company, be deemed an “insider”
for purposes of Section 16 of the Securities Exchange Act of the 1934, as
amended, and required to file reports with the U.S. Securities and Exchange
Commission (“SEC”).  If notified by the Company that he is subject to such
requirements, Executive agrees to comply with such rules and regulations as may
be adopted by the SEC in regard to the ownership, acquisition or disposition of
any securities of the Company.

 

2.                                      Term.

 

(a)                                 Initial Term. Executive will commence
employment with the Company under the terms of this Agreement starting on
June 1, 2017 (the “Commencement Date”). Executive will be employed under this
Agreement until December 31, 2018 (the “Initial Term”), unless the term is
extended under Section 2(b), or Executive’s employment is terminated earlier
pursuant to Section 7.

 

(b)                                 Renewal Term. Following the Initial Term,
this Agreement and the Executive’s employment shall renew automatically for
successive one-year periods (each, a “Renewal Term”), unless at least 90 days
before the end of the Initial Term or any Renewal Term, either party gives
notice to the other party that this Agreement will terminate at the end of the
Initial Term or any Renewal Term (the Initial Term, together with any Renewal
Terms, the “Term”). Notwithstanding the above, the Executive’s employment is
subject to earlier termination under Section 7. If the Company timely elects not
to renew this Agreement at the end of the Initial Term or any Renewal Term, the
Executive’s termination of employment will be characterized as a termination
without Cause under Section 7(c).

 

3.                                      Location. The location of Executive’s
principal place of employment will be at the Company’s principal executive
offices in Douglas County, Colorado; provided, however, the Executive
understands and agrees that he may be required to travel and perform services
outside of this area as reasonably necessary to properly perform his duties
under this Agreement. Travel away from Colorado may be necessary for, among
other things, meetings and presentations with investors, potential investors,
investment bankers and analysts.

 

4.                                      Base Salary. The Company will pay
Executive an annual base salary (“Base Salary”) in the amount of $12,500 per
month ($150,000 per year). The Base Salary will be paid in accordance with the
Company’s payroll practices in effect from time-to-time. Executive’s Base Salary
will be reviewed at least annually in accordance with the Company’s executive
compensation review policies and practices and may be increased in accordance
with such review, looking to the results of such review and the Company’s
financial progress, among other things, as guides in making any adjustments. All
payments to Executive under this Agreement will be subject to withholding as
required by applicable law.

 

5.                                      Incentive Compensation.

 

(a)                                 Annual Bonus. Executive will be eligible to
receive additional cash compensation in the form of bonuses based on criteria
established by and in the sole discretion of

 

2

--------------------------------------------------------------------------------


 

the CEO, the Board or one of its committees. Unless deferred pursuant to a plan
that complies with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), this bonus, if any, will be paid to the Executive no later than two
and one-half months following the end of the relevant fiscal year in which the
services were performed.

 

(b)                                 Equity Incentive. Executive will also be
eligible to receive equity grants under the Company’s Equity Incentive
Plan(s) in accordance with his position with the Company, as determined by the
Board or a committee of the Board in its sole and absolute discretion. In
addition to any other grants for which Executive may be eligible, upon execution
of this Agreement, the Company shall grant Executive 50,000 shares of Restricted
Stock, which grant shall be represented by a Restricted Stock Agreement, the
form of which is attached hereto as Exhibit A. The Restricted Stock is granted
pursuant to the terms and conditions of the Company’s Amended and Restated
Equity Incentive Plan, the terms of which will be incorporated into the
Restricted Stock Agreement. The grant of such equity incentive compensation may
have tax consequences to the Employee, and Employee hereby acknowledges that he
is aware of and accepts the risk of such tax consequences.

 

(c)                                  Clawback. The compensation and benefits
provided pursuant to this Agreement are subject to any compensation recoupment
policy or policies and related practices that may be adopted by the Company and
in effect from time-to-time, designed to recover any amounts paid to the
Executive based on inaccurate or incomplete financial information (each, a
“Clawback Policy”). By signing this Agreement, Executive agrees to fully
cooperate with the Company in assuring compliance with such policies and the
provisions of applicable law, including, but not limited to, promptly returning
any compensation subject to recovery by the Company pursuant to a Clawback
Policy and applicable law.

 

6.                                      Executive Benefits.

 

(a)                                 Fringe Benefits; Paid Time Off. The Company
will provide Executive with those fringe and other executive benefits on the
same terms and conditions as are generally available to senior management from
time-to-time (e.g., health and other insurance programs, etc.); provided,
however, that the Company reserves the right to amend or terminate any employee
or executive benefit plan or program at any time. Executive shall be entitled
each year to one or more vacations and other paid time off (“PTO”) in an amount
not to exceed 30 days, or otherwise in accordance with the Company’s PTO
policies as in effect from time-to-time. Vacations and other PTO shall be
scheduled so as to not unreasonably interfere with the business of the Company.

 

(b)                                 Reimbursement of Expenses. Executive is
entitled to be reimbursed by the Company for reasonable business expenses
incurred in performing his duties under the Company’s expense reimbursement
policies as in effect from time-to-time or as otherwise approved by the CEO or
the Board.

 

7.                                      Termination of Employment During the
Term of the Agreement. Upon, and as of, the date of the Executive’s termination
of employment with the Company for any reason, the Executive will be deemed to
have resigned from all positions he then holds as an officer or

 

3

--------------------------------------------------------------------------------


 

director of the Company. The Executive’s employment may be terminated during the
Term of this Agreement pursuant to the following terms and conditions:

 

(a)                                 Disability.

 

(i)                                     Should the Executive be unable to engage
in any significant activity required by the terms of this Agreement by reason of
any medically-determinable physical or mental impairment that lasts for a
continuous period of three months or more, Executive shall be deemed “disabled”
and the Company shall be entitled to terminate his employment. The Board shall
have the right to determine disability for the purposes of this provision,
relying where necessary on the advice of qualified medical providers, and any
such determination shall be evidenced by the Board’s written opinion delivered
to the Executive and shall be final and binding on the Executive. Such written
opinion shall specify with particularity the reasons supporting such opinion and
shall be signed by at least a majority of the Board. The Executive’s employment
will terminate on the first day following the determination that the Executive
is disabled.

 

(ii)                                  Upon a determination that the Executive is
disabled, the Company shall pay to the Executive (1) all earned but unpaid Base
Salary through the date of termination, prorated for any partial period of
employment, (2) any benefits to which Executive is entitled under any benefit
plan maintained by the Company to the date of termination; (3) any accrued but
unused vacation or PTO in accordance with Company policy, and (4) any
unreimbursed business expenses in accordance with the applicable policies of the
Company (collectively, the “Accrued Obligations”). Upon payment of the Accrued
Obligations, the Company’s obligations to Executive under this Agreement shall
cease.

 

(b)                                 Company Terminates Executive’s Employment
for Cause.

 

(i)                                     Definition. For purposes of this
Agreement,  Cause means (1) the Executive’s failure to substantially perform
his reasonably-assigned duties  under this Agreement (other than on account of
disability); (2) any conviction of Executive of a felony or crime of moral
turpitude; (3) the Executive engages in the use of alcohol or narcotics to the
extent that the performance of his duties is materially impaired; (4) the
Executive materially breaches the terms of this Agreement; (5) the Executive
engages in willful misconduct that is materially injurious to the Company, other
than business decisions made in good faith; (6) the Executive commits an act
which constitutes in fact and/or law a breach of fiduciary duty; (7) any
professional license held by the Executive’s is revoked or suspended ; or
(8) any act or omission not described above that constitutes material and
willful misfeasance, malfeasance, or gross negligence in the performance of his
duties to the Company.

 

(ii)                                  Effective Date of Termination. Executive’s
employment will terminate immediately upon written notice by the Company to
Executive stating that Executive’s employment is being terminated for Cause.

 

(iii)                               Compensation and Benefits. If the Company
terminates the Executive’s employment for Cause, the Company will pay Executive
the Accrued Obligations, following which the Company’s obligations to Executive
shall cease.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Company Terminates Executive’s Employment
Without Cause.

 

(i)                                     Effective Date of Termination.
Executive’s employment will terminate on the 30th day after the Company gives
written notice to Executive stating that Executive’s employment is being
terminated without Cause. The Company may, at its discretion, place Executive on
a paid administrative leave during all or any part of the notice period. During
the administrative leave, the Company may bar Executive’s access to its offices
or facilities or may provide Executive with access subject to such terms and
conditions as the Company chooses to impose.

 

(ii)                                  Compensation and Benefits. If the Company
terminates Executive’s employment without Cause on or before December 31, 2017,
the Company shall pay to the Executive the Accrued Obligations, following which
the Company’s obligations to Executive shall cease.  If the Company terminates
Executive’s employment without Cause (subject to all of the terms and conditions
of this Agreement, including without limitation Section 7(h)) after December 31,
2017, the Company will pay or provide Executive the sum of:

 

(1)                                 the Accrued Obligations; plus

 

(2)                                 four months of Executive’s then-current Base
Salary, payable monthly in accordance with the Company’s then-current payroll
practice (unless otherwise delayed under Section 7(h) below), unless such
termination is within six months before or at any time following a Change in
Control, in which case the payments described in this Section 7(c)(ii) shall be
paid in full within 60 days of the date of termination. For purposes of this
Section 7, “Change in Control” shall mean (A) a tender offer made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Company; (B) the sale of 50% or more of the outstanding voting
securities of the Company in a single transaction or a series of transactions
occurring during a period of not more than twelve months; (C) the Company is
merged or consolidated with another corporation and as a result of such merger
or consolidation less than 50% of the outstanding securities of the surviving or
resulting corporation is owned in the aggregate by the shareholders of the
Company that existed immediately prior the merger or consolidation; (D) the
Company sells substantially all of its assets to another corporation that is not
a wholly-owned subsidiary of the Company; or (E) as a result of or in connection
with a contested election of directors, the persons who were directors of the
Company before such election shall cease to constitute a majority of the Board. 
Notwithstanding the foregoing, a Change in Control shall not include a public
offering of the Company’s common stock or a transaction with its sole purpose to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; plus

 

(3)                                 The continuation of all Company welfare
benefits, including any medical, dental, vision, life and disability benefits
pursuant to plans maintained by the Company under which the Executive and/or the
Executive’s family were receiving benefits and/or coverage, for the four-month
period following the date of the Executive’s termination, with such benefits
provided to the Executive at no less than the same coverage level as in effect
as of the date of termination and the Executive shall pay any portion of such
cost as was required to be borne by key executives of the Company generally on
the date of termination; provided,

 

5

--------------------------------------------------------------------------------


 

however, that, the coverage for any plan subject to COBRA will discontinue if
such coverage terminates under Section 4980B of the Code; and

 

(iii)                               Release Agreement. The Company will not make
any payment to Executive or furnish any benefit under this Section 7(c) unless
Executive signs (and does not revoke) a legal release (“Release Agreement”), in
the form and substance reasonably requested by the Company.  The Release
Agreement will require Executive to release the Company, directors, officers,
employees, agents and other affiliates with the Company from any and all claims,
including claims relating to Executive’s employment with the Company and the
termination of Executive’s employment.  The Release Agreement must be executed
and returned to the Company within either the 21 or 45 day period described in
the Release Agreement (if applicable) and it must not be revoked by Executive
within the seven-day revocation period described in the Release Agreement (if
applicable).  Notwithstanding anything in this Agreement to the contrary,
(1) the Company will provide the Release Agreement to the Executive in a timely
manner to comply with the provisions under Code Section 409A, and (2) if the
Company concludes, in the exercise of its discretion, that the payments due
pursuant to this Agreement are subject to Section 409A of the Code, and if the
consideration period, plus the revocation period described in the Release
Agreement, spans two calendar years, the payments will be begin in the second
calendar year.

 

(d)                                 Death.

 

(i)                                     Effective Date of Termination.
Executive’s employment will terminate immediately upon the Executive’s death.

 

(ii)                                  Compensation and Benefits. Upon
Executive’s death, the Company will pay or provide to Executive’s surviving
spouse, or if none, to Executive’s heirs or devisees, the same compensation and
benefits as if Executive was terminated by the Company without cause as set
forth in Section 7(c)(ii).

 

(e)                                  Executive Voluntarily Resigns With Good
Reason.

 

(i)                                     Definition. For purposes of this
Agreement,  Good Reason means (1) any material diminution or alteration of
Executive’s position, authority or duties under this Agreement without
Executive’s prior written consent; (2) removing Employee from his position as
described in Section 1 without his prior written consent, except for a
termination of employment for death, disability or termination by the Company
with or without Cause; (3) a reduction of Executive’s Base Salary, or any other
failure of the Company to comply with Sections 4, 5 or 6; or (4) any material
breach of this Agreement by the Company. Notwithstanding the above provisions, a
condition is not considered Good Reason unless (X) Executive gives the Company
written notice of such condition within 30 days after the condition comes into
existence;  (Y) the Company fails to cure the condition within 30 days after
receiving Executive’s written notice; and (Z) Executive terminates his
employment within 60 days after the expiration of the Company’s cure period if
the termination is to be treated as for Good Reason based on the uncured Good
Reason event.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Effective Date of Termination. Executive’s
employment will terminate on the earlier to occur as determined in the sole
discretion of the Company of (x) the date that Executive terminates his
employment or (y) the 60th day after the expiration of the Company’s cure period
as specified in Section 7(e)(i).

 

(iii)                               Compensation and Benefits. If the Executive
voluntarily resigns his employment for Good Reason (subject to all of the terms
and conditions of this Agreement, including without limitation Section 7(h)),
Company will pay or provide Executive the same compensation and benefits as if
the Executive was terminated by the Company without Cause as set forth in
Section 7(c)(ii).

 

(iv)                              Release Agreement. The Company will not make
any payment to Executive or furnish any benefit under this Section 7(e) unless
Executive signs (and does not revoke) a Release Agreement pursuant to the same
terms and conditions as set forth in Section 7(c)(iii).

 

(f)                                   Executive Voluntarily Resigns Without Good
Reason.

 

(i)                                     Effective Date of Termination.
Executive’s employment will terminate on the 30th day after Executive gives
written notice to the Company stating that Executive is resigning his employment
with the Company for any reason other than Good Reason, unless the Company
waives in writing all or part of this notice period (in which case the
termination of employment is effective as of the date of the waiver).

 

(ii)                                  Compensation and Benefits. If the
Executive voluntarily resigns without Good Reason, the Company will pay
Executive the Accrued Obligations.

 

(g)                                  Leave of Absence. At the Company’s sole
discretion, Executive may be placed on a paid administrative leave of absence
for a reasonable period of time (not to exceed 60 days unless otherwise
reasonably required to resolve matters under investigation) should the Board
believe it necessary for any reason, including, but not limited to confirm that
reasonable grounds exist for a termination for Cause, for example, pending the
outcome of any internal or other investigation or any criminal charges.  During
this leave, the Company may bar Executive’s access to the Company’s or any
affiliate’s offices or facilities or may provide Executive with access subject
to terms and conditions as the Company chooses to impose.  The Company’s
decision to place Executive on a paid leave of absence will not constitute
grounds for Executive to terminate his employment for Good Reason and receive
any severance payments or benefits pursuant to Section 7(e).

 

(h)                                 Compliance with Code Section 409A.

 

(i)                                     Capitalized terms in this
Section 7(h) not otherwise defined in this Agreement shall have the meaning
assigned to them in the Code and the rules and regulations promulgated
thereunder.

 

(ii)                                  This Agreement is intended to comply with
Section 409A of the Code and shall be construed and operated accordingly. The
Company may amend this Agreement at any time to the extent necessary to comply
with Section 409A. The Executive shall

 

7

--------------------------------------------------------------------------------


 

perform any act, or refrain from performing any act, as reasonably requested by
the Company to comply with any correction procedure promulgated pursuant to
Section 409A.

 

(iii)                               To the extent required to avoid the
imposition of penalties or interest under Section 409A, any payment or benefit
to be paid or provided on account of the Executive’s Separation from Service
within the meaning of Section 409A if the Executive is a specified employee
(within the meaning of Section 409A(a)(2)(B) of the Code) that would be paid or
provided prior to the first day of the seventh month following the Executive’s
Separation from Service shall be paid or provided on the first day of the
seventh month following the Eligible Individual’s Separation from Service or, if
earlier, the date of the Executive’s death. Further, if required to avoid
imposition of penalties or interest under 409A, the amounts payable under this
Agreement and subject to 409A(a)(2)(B)(i) may not be paid before the later of
(1) 18 months following the date of this Agreement, or (2) six months following
the payment event.

 

(iv)                              Each payment to be made under this Agreement
is a separately identifiable or designated amount for purposes of Section 409A.

 

(i)                                     Mitigation/Offset. The Executive is
under no obligation to seek other Employment or to otherwise mitigate the
obligations of the Company under this Agreement, and the Company may not offset
against amounts or benefits due Executive under this Agreement or otherwise on
account of any claim (other than any preexisting debts then due in accordance
with their terms) the Company or its affiliates may have against him or any
remuneration or other benefit earned or received by Executive after such
termination.

 

8.                                      Other Obligations.

 

(a)                                 Ownership of Work, Materials and Documents.
The Executive will disclose promptly to the Company any and all inventions,
discoveries, and improvements (whether or not patentable or registrable under
copyright or similar statutes), and all patentable or copyrightable works,
initiated, conceived, discovered, reduced to practice, or made by him, either
alone or in conjunction with others, during the Executive’s employment with the
Company and related to the business or activities of the Company and its
affiliates (the “Developments”). Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, which
the parties acknowledge are owned by the Company and/or its applicable
affiliate, the Executive assigns all of his right, title and interest in all
Developments (including all intellectual property rights) to the Company or its
nominee without further compensation, including all rights or benefits,
including, without limitation, the right to sue and recover for past and future
infringement.  Whenever requested by the Company, the Executive will execute any
and all applications, assignments or other instruments which the Company deems
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect its interests. These
obligations continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and are binding upon the Executive’s employers, assigns, executors,
administrators and other legal representatives. Immediately upon the Company’s
request at any time during or following the Term, Executive is required to
return to the Company any and all Confidential and Proprietary Information (as
defined hereinafter) and any other property of the

 

8

--------------------------------------------------------------------------------


 

Company then within Executive’s possession, custody and/or control. Failure to
return this property, whether during the term of this Agreement or after its
termination, is a breach of this Agreement.

 

(b)                                 Confidential and Proprietary Information.
During the course of Executive’s employment, Executive will be exposed to a
substantial amount of confidential and proprietary information, including, but
not limited to, financial information, annual reports, audited and unaudited
financial reports, operational budgets and strategies, geologic and well data,
methods of operation, customer lists, strategic plans, business plans, marketing
plans and strategies, new business strategies, merger and acquisition
strategies, management systems programs, computer systems, personnel and
compensation information and payroll data, and other such reports, documents or
information (collectively the “Confidential and Proprietary Information”).  Due
to Executive’s senior position with the Company and its affiliates, Executive
acknowledges that he regularly receives Confidential and Proprietary Information
with respect to the Company and/or its affiliates; for the avoidance of doubt,
all such information is expressly included in Confidential and Proprietary
Information. Executive promises that Executive will not retain, take with
Executive or make any copies of such Confidential and Proprietary Information in
any form, format, or manner whatsoever (including paper, digital or other
storage in any form) nor will Executive disclose the same in whole or in part to
any person or entity, in any manner either directly or indirectly, either while
the Executive is employed by the Company or following termination of his
employment for any reason. Excluded from this Agreement is information that
(i) is or becomes publicly known through no violation of this Agreement; (ii) is
lawfully received by the Executive from any third party without restriction on
disclosure or use; (iii) is required to be disclosed by law; or (iv) is
expressly approved in writing by the Company for release or other use by the
Executive. Executive and the Company also acknowledge that because Executive is
a senior executive he will have access to information (some of which is
Confidential and Proprietary Information and some of which is not), employees
and knowledge about the Company that is extremely valuable to the Company and
which the Company needs to protect for a period of time after Executive
terminates employment. Additionally, the Parties agree that the covenants in
this Section 8 are reasonable and necessary to protect the Company’s legitimate
business interests. Executive and the Company agree that the foregoing
restrictive covenants are fair and reasonable and are freely, voluntarily and
knowingly entered into. Further, each party has been given the opportunity to
consult with legal counsel before entering into this Agreement.

 

(c)                                  Judicial Amendment. If the scope of any
provision of this Section 8 of this Agreement is found by a court to be too
broad to permit enforcement to its full extent, then that provision will be
enforced to the maximum extent permitted by law. The parties agree that, if
legally permissible, the scope of any provision of this Agreement may be
modified by a judge in any proceeding to enforce this Section 8, so that the
provision can be enforced to the maximum extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable for any
reason, the parties agree that it will not affect the validity and
enforceability of the remaining provisions of this Agreement.

 

(d)                                 Injunctive Relief, Damages and Forfeiture.
Due to the nature of Executive’s position with the Company, and with full
realization that a violation of this Section 8 may cause immediate and
irreparable injury and damage, which is not readily measurable, and to protect
the parties’ interests, the parties understand and agree that either party

 

9

--------------------------------------------------------------------------------


 

may also seek injunctive relief to enforce this Agreement in a court of
competent jurisdiction to cease or prevent any actual or threatened violation of
this Agreement.  In any action brought pursuant to this Section 8(d), the
prevailing party will be entitled to an award of attorney’s fees and costs.

 

(e)                                  Survival. The provisions of this Section 8
survive the termination of this Agreement.

 

(f)                                   Cooperation; No Disparagement. So long as
Executive is receiving any payments from the Company, Executive agrees to
provide reasonable assistance to the Company (including assistance with
litigation matters), upon the Company’s request, concerning the Executive’s
previous employment responsibilities and functions with the Company. Company
will reimburse Executive for his reasonable out-of-pocket expenses Executive
incurs in connection with such cooperative efforts. Additionally, at all times
after the Executive’s employment with the Company has terminated, Company
(defined for these purpose only as any Company press release and the Board, the
CEO and the CEO’s direct reports, and no other employees) and Executive agree to
refrain from making any disparaging or derogatory remarks, statements and/or
publications regarding the other, its employees or its services.

 

9.                                      General Provisions.

 

(a)                                 Severability. If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under any applicable
law, then, if legally permissible, such provision will be deemed to be modified
to the extent necessary to render it legal, valid and enforceable, and if no
modification will make the provision legal, valid and enforceable, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.

 

(b)                                 Assignment by Company. Nothing in this
Agreement precludes the Company from consolidating or merging into or with, or
transferring all or substantially all of its assets to, another corporation or
entity that assumes this Agreement and all obligations and undertakings
hereunder. Upon any consolidation, merger or transfer of assets and assumption,
the term “Company” means any other corporation or entity, as appropriate, and
this Agreement will continue in full force and effect.

 

(c)                                  Entire Agreement. This Agreement and any
agreements concerning equity compensation or other benefits, embody the Parties’
complete agreement with respect to the subject matter in this Agreement and
supersede any prior written or contemporaneous oral, understandings or
agreements between the parties that may have related in any way to the subject
matter in this Agreement, including but not limited to any offer letter provided
to or signed by Executive. This Agreement may be amended only in writing
executed by the Company and Executive.

 

(d)                                 Governing Law. Because the Company is a
Colorado corporation, and because it is mutually agreed that it is in the best
interests of the Company and all of its employees that a uniform body of law
consistently interpreted be applied to the employment agreements to which the
Company is a party, this Agreement will be deemed entered into by the

 

10

--------------------------------------------------------------------------------


 

Company and Executive in Colorado. The law of the State of Colorado will govern
the interpretation and application of all of the provisions of this Agreement.

 

(e)                                  Notice. Any notice required or permitted
under this Agreement must be in writing and will be deemed to have been given
when delivered personally or by overnight courier service or three days after
being sent by mail, postage prepaid, at the address indicated below or to such
changed address as such person may subsequently give such notice of:

 

if to the Company:

 

PetroShare Corp.

 

 

9635 Maroon Circle, Suite 400

 

 

Englewood, CO 80112

 

 

Attention:  Chief Executive Officer

 

if to Executive:

 

 

(f)                                   Non-Waiver; Construction; Counterparts.
The failure in any one or more instances of a party to insist upon performance
of any of the terms, covenants or conditions of this Agreement, to exercise any
right or privilege conferred in this Agreement, or the waiver by that party of
any breach of any of the terms, covenants or conditions of this Agreement,  will
not be construed as a subsequent waiver of any such terms, covenants,
conditions, rights or privileges, but the waiver will continue and remain in
full force and effect as if no such forbearance or waiver had occurred.  No
waiver is effective unless it is in writing and signed by an authorized
representative of the waiving party. This Agreement will be construed fairly as
to both parties and not in favor of, or against, either party, regardless of
which party prepared the Agreement. This Agreement may be executed in multiple
counterparts, each of which will be deemed to be an original, and all such
counterparts will constitute but one instrument.

 

(g)                                  Successors and Assigns. This Agreement is
solely for the benefit of the parties and their respective successors, assigns,
heirs and legatees. Nothing in this Agreement will be construed to provide any
right to any other entity or individual.

 

(h)                                 Indemnification. The Company agrees to
indemnify the Executive to the fullest extent provided under the Company’s
Bylaws, on the same terms and conditions as indemnification is generally
provided to the Company’s officers and directors, in the event that he was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, by reason of the fact that the Executive
is or was a director, officer, employee or agent of the Company or any of its
affiliates; provided, however, that the Executive is not entitled to
indemnification under this Section 9(h) relating to any claims, actions, suits
or proceedings arising from his breach of this Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement to be
effective as of the date first above written.

 

 

PETROSHARE CORP.,

a Colorado corporation

 

 

 

 

 

By:

/s/ Stephen J. Foley

 

 

 

 

Name:

Stephen J. Foley

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Paul D. Maniscalco

 

Paul D. Maniscalco

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Restricted Stock Agreement

 

13

--------------------------------------------------------------------------------